Citation Nr: 1218027	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  11-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-traumatic stress disorder.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing in April 2012 at the RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  He did not report for the hearing, but subsequently submitted a letter a few days later explaining that transportation problems prevented him from attending the hearing.  Through his representative a new hearing has been requested.  Under these circumstances, the Board finds that good cause for the failure to report for the scheduled hearing has been shown, and the motion for a rescheduling of the Board hearing is granted.  See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. §§ 20.700(a), 20.702 (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel Board hearing (unless the Veteran elects a video hearing instead) before a Veterans Law Judge at the RO.  After the hearing is conducted, or in the event the Veteran cancels the hearing request or fails to report, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


